IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Fischer,                            :
                              Petitioner        :
                                                :
                      v.                        :    No. 1011 C.D. 2021
                                                :    Submitted: February 18, 2022
City of Philadelphia (Workers’                  :
Compensation Appeal Board),                     :
                         Respondent             :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
PRESIDENT JUDGE COHN JUBELIRER                      FILED: May 25, 2022


       Christopher Fischer (Claimant) petitions for review of an August 19, 2021
Order of the Workers’ Compensation Appeal Board (Board) that affirmed the
January 26, 2021 Decision of a Workers’ Compensation Judge (WCJ), granting the
Modification Petition filed by the City of Philadelphia (Employer). Claimant argues
the impairment rating evaluation (IRE), upon which the modification was based, was
performed pursuant to an unconstitutional law, namely Section 306(a.3) of the
Workers’ Compensation Act (Act),1 which was added by Section 1 of the Act of
October 24, 2018, P.L. 714, No. 111 (Act 111). Consistent with this Court’s


       1
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 511.3. Section 306(a.3) was added by
Section 1 of the Act of October 24, 2018, P.L. 714, No. 111 (Act 111).
precedent, we hold Act 111 is not constitutionally infirm and, accordingly, affirm
the Board’s Order.


I.    BACKGROUND
      The pertinent facts of this matter are undisputed. On April 19, 2013, Claimant
suffered a work-related injury in the course and scope of his employment with
Employer. Employer issued a Notice of Compensation Payable accepting the work
injury as a left ankle and left lower leg strain and sprain. On June 18, 2020,
Employer filed the Modification Petition seeking to have Claimant’s benefits
changed from temporary total disability to temporary partial disability based upon
an IRE performed by Benjamin E. Kaplan, M.D. on June 3, 2020. Dr. Kaplan opined
that Claimant reached maximum medical improvement (MMI) and, using the
American Medical Association’s Guides to the Evaluation of Permanent
Impairment, sixth edition, second printing (Guides), concluded Claimant’s whole-
person impairment was one percent.
      Before the WCJ, Claimant did not offer any medical evidence to challenge the
impairment rating. Instead, Claimant argued the Modification Petition should be
denied because Claimant had yet to receive 104 weeks of total disability as required
by Act 111. According to Claimant, approximately 86 weeks had passed since Act
111’s enactment on October 24, 2018, and crediting Employer with any weeks of
total disability paid before Act 111 was enacted was unconstitutional.
      The WCJ concluded he did not have jurisdiction to determine the
constitutionality of Act 111, but “the plain language of Act 11[1] does not state that
the 104-week period would begin to run as of the October 24, 2018 effective date of
the statute.” (WCJ’s Decision, Conclusion of Law (COL) ¶ 2.) The WCJ found the



                                          2
opinion expressed by Dr. Kaplan in his IRE report was “credibl[e] and persuasively
established that Claimant reached [MMI] and had a whole[-]person impairment
rating of [one percent] as of June 3, 2020.” (WCJ’s Decision, Finding of Fact (FOF)
¶ 7.) Accordingly, the WCJ concluded Employer met its burden of proof and granted
the Modification Petition, changing Claimant’s status from temporary total disability
to temporary partial disability as of June 3, 2020, the date of the IRE. (WCJ’s
Decision, COL ¶ 2 & Order.)
      Claimant appealed to the Board, arguing that application of Act 111 to him
was unconstitutional and, even if it did apply to injuries predating its enactment, 104
weeks had not passed at the time the Modification Petition was filed, rendering it
premature. Similar to the WCJ, the Board stated its review does not encompass
constitutional issues, which are outside its jurisdiction. (Board Opinion at 2.)
Notwithstanding, the Board noted it can apply the holdings of Pennsylvania
appellate courts, which have addressed the constitutionality of Act 111. (Id. at 2-3.)
Citing Rose Corporation v. Workers’ Compensation Appeal Board (Espada), 238
A.3d 551 (Pa. Cmwlth. 2020), and Pierson v. Workers’ Compensation Appeal Board
(Consol Pennsylvania Coal Company LLC), 252 A.3d 1169 (Pa. Cmwlth.), appeal
denied, 261 A.3d 378 (Pa. 2021), the Board held that Section 3(1) of Act 111 gives
employers and insurers credit for weeks of compensation previously paid. (Id. at 3-
4.) Therefore, the Board rejected Claimant’s arguments and affirmed the WCJ’s
Decision.
      Thereafter, Claimant filed a timely Petition for Review.




                                          3
II.    PARTIES’ ARGUMENTS
       Before this Court,2 Claimant argues, as he did before the WCJ and Board, that
Act 111 is unconstitutional.          Specifically, he argues Act 111 constituted “a
substantive amendment to the [] Act because it changes how disability benefits are
determined, and also changes/limits how long an injured worker may receive those
benefits.” (Claimant’s Brief (Br.) at 11.) According to Claimant, before Act 111,
claimants could receive benefits for their lifetimes, whereas now, benefits could be
limited to 500 weeks from the date of the IRE. (Id. at 11-12.) Claimant asserts this
violates the injured workers’ vested rights. In addition, Claimant argues Act 111
allows for employers or insurers to receive credit for weeks of indemnity benefits
that predate Act 111’s enactment, which is likewise unconstitutional. Because
“‘[c]laimants have a vested right in the continuation of workers[’] compensation
benefits until found to be ineligible,’” (id. at 26 (quoting Giant Eagle, Inc./OK
Grocery Co. v. Workers’ Compensation Appeal Board (Weigand), 764 A.2d 663,
666 (Pa. Cmwlth. 2000)), Claimant contends that retroactive application of Act 111
would divest Claimant of a vested, property right in violation of due process and the
right to due course of law under the Remedies Clause of article I, section 11 of the
Pennsylvania Constitution, PA. CONST. art. I, § 11.3 Claimant recognizes that the


       2
          Our review is limited to determining whether constitutional rights were violated, whether
errors of law were committed, or whether necessary findings of fact are supported by substantial
evidence. Universal Am-Can, Ltd. v. Workers’ Comp. Appeal Bd. (Minteer), 762 A.2d 328, 331
n.2 (Pa. 2000).
        3
          The Remedies Clause provides, in relevant part:

       All courts shall be open; and every man for an injury done him in his lands, goods,
       person or reputation shall have remedy by due course of law, and right and justice
       administered without sale, denial or delay. . . .

Pa. CONST. art. I, § 11.


                                                4
Court rejected a constitutional attack on Act 111 in Pierson but nonetheless asks this
Court to reconsider that decision.
       Employer responds that this Court has already determined Act 111 is
constitutional and can apply in situations such as this. Employer notes that the Court
first examined the constitutionality of Act 111 in Pennsylvania AFL-CIO v.
Commonwealth, 219 A.3d 306 (Pa. Cmwlth. 2019), where the Court held Act 111
was not an unconstitutional delegation of legislative authority like the previous IRE
provision, former Section 306(a.2) of the Act, formerly 77 P.S. § 511.2.4 Employer
also argues that the Court previously concluded Act 111 provides for a credit to
employers and insurers for weeks of compensation paid prior to its effective date in
Rose Corporation. Finally, Employer points out that the constitutionality of Act 111
was more recently challenged on similar grounds as those raised here and was upheld
in Pierson. Given this precedent, Employer asks the Court to affirm the Board’s
Order.5


III.   DISCUSSION
       The demise of former Section 306(a.2) and the enactment of Section 306(a.3)
through Act 111 has been thoroughly explained in numerous decisions of this Court.

       4
          Former Section 306(a.2) was added by Section 4 of the Act of June 24, 1996, P.L. 350,
formerly 77 P.S. § 511.2, and was found unconstitutional in Protz v. Workers’ Compensation
Appeal Board (Derry Area School District), 161 A.3d 827 (Pa. 2017). It was subsequently
repealed by Act 111.
        5
          In its brief, Employer also states that Claimant challenges the WCJ’s Decision on
substantial evidence grounds. (Employer’s Br. at 13.) While Claimant states in his Petition for
Review that the Board’s and WCJ’s determinations were not supported by substantial evidence,
this issue was not preserved in his appeal to the Board. Moreover, Claimant does not appear to
pursue that argument further as there is no discussion of this issue in Claimant’s brief. Therefore,
to the extent Claimant seeks to pursue this as a basis for reversal, the issue has been waived. See
Beaver Valley Slag, Inc. v. Marchionda (Workers’ Comp. Appeal Bd.), 247 A.3d 1212, 1221 (Pa.
Cmwlth. 2021) (“[A]rguments not fully developed [in a party’s brief] will be deemed waived.”).


                                                 5
Thus, an exhaustive overview of that history is not needed here. Suffice it to say,
Act 111 largely reenacted the IRE provisions found in former Section 306(a.2),
which had been struck down as an unconstitutional delegation of legislative
authority in Protz v. Workers’ Compensation Appeal Board (Derry Area School
District), 161 A.3d 827 (Pa. 2017).6 Litigants (claimants and employers alike) have
been testing its limits ever since.
       Section 306(a.3)(1) provides that “[w]hen an employe has received total
disability compensation . . . for a period of one hundred and four weeks . . . the
employe shall be required to submit to” an IRE upon request. 77 P.S. § 511.3(1).
Section 3(1) of Act 111 provides:

       For the purposes of determining whether an employee shall submit to a
       medical examination to determine the degree of impairment and
       whether an employee has received total disability compensation for the
       period of 104 weeks under [S]ection 306(a.3)(1) of the [A]ct, an insurer
       shall be given credit for weeks of total disability compensation paid
       prior to the effective date of this paragraph. This section shall not be
       construed to alter the requirements of [S]ection 306(a.3) of the [A]ct.
If an IRE yields an impairment rating equal to or greater than 35% under the Guides,
“the employe shall be presumed to be totally disabled and shall continue to receive
total disability compensation,” but if the impairment rating is less than 35%, “the
employe shall then receive partial disability benefits.” 77 P.S. § 511.3(2).7 Partial
disability benefits are limited to 500 weeks. 77 P.S. § 511.3(7).


       6
          Act 111 differed from its predecessor in a few regards. First, it specified that IREs were
to be performed using the sixth edition, second printing April 2009 version of the Guides, instead
of “the most recent edition of the . . . Guides,” as the former IRE provision did. Compare 77 P.S.
§ 511.3, with former 77 P.S. § 511.2. Second, a claimant is now presumed to be totally disabled
if their impairment rating was greater than or equal to 35%, whereas under the former IRE
provision, the threshold was 50%. Compare 77 P.S. § 511.3(2), with former 77 P.S. § 511.2(2).
        7
          Although the disability status changes, the amount of compensation remains the same.
77 P.S. § 511.3(3).


                                                 6
      Claimant asserts because fewer than 104 weeks had passed between the
enactment of Act 111 and Dr. Kaplan’s IRE, the IRE was premature. Further,
Claimant argues counting any prior weeks of temporary total disability benefits
violates the Constitution. The challenge before the Court is controlled by this
Court’s decision in Pierson. In that case, the claimant underwent an IRE and had
his disability status modified to partial after the enactment of Act 111 and raised
several of the same arguments Claimant raises here. The claimant in Pierson argued
the IRE was invalid as he had not received 104 weeks of temporary total disability
benefits after Act 111 was enacted. The claimant also argued Act 111 was a
substantive not procedural change in the law and, thus, could not be applied
retroactively. Finally, the claimant argued Act 111 violated a claimant’s vested right
in benefits as secured by due process and the Remedies Clause of the Pennsylvania
Constitution.
      The Court rejected those arguments. Citing Rose Corporation, the Court
explained that Act 111 plainly provides for credit of weeks of temporary total and
partial disability benefits previously paid and that the General Assembly explicitly
provided the credit provisions were to be given retroactive effect. Pierson, 252 A.3d
at 1179-80. The Court also held that the claimant’s “‘vested rights’ have not been
abrogated by Act 111,” id. at 1180, because “there are reasonable expectations under
the Act that benefits may change,” id. at 1179. We explained that Act 111 did not
automatically strip a claimant of any rights; rather, Act 111 provided employers with
a mechanism to modify a claimant’s disability status from total to partial. Id.
      Despite numerous invitations from claimants to revisit our holding in Pierson,
we have declined to do so. See, e.g., Sochko v. Nat’l Express Transit Serv. (Workers’
Comp. Appeal Bd.) (Pa. Cmwlth., No. 490 C.D. 2021, filed March 16, 2022), slip



                                          7
op. at 9-10, 13; Hender-Moody v. Am. Heritage Fed. Credit Union (Workers’ Comp.
Appeal Bd.) (Pa. Cmwlth., No. 166 C.D. 2021, filed Feb. 15, 2022), slip op. at 5-7;
and Dohn v. Beck N’ Call (Workers’ Comp. Appeal Bd.) (Pa. Cmwlth., No. 103 C.D.
2021, filed Sept. 20, 2021), slip op. at 9-10.8 Claimant, here, proffers no new reason
to reexamine Pierson. Therefore, “[b]ecause our analysis in Pierson is directly
applicable and controlling here, we reject Claimant’s constitutional challenges to
Act 111.” Hender-Moody, slip op. at 7. Accordingly, we affirm the Board’s Order.



                                             __________________________________________
                                             RENÉE COHN JUBELIRER, President Judge




       8
         Unreported panel decisions of this Court may be cited for their persuasive value pursuant
to Rule 126(b)(1) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P 126(b)(1), and
Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).


                                                8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Fischer,                    :
                       Petitioner       :
                                        :
                  v.                    :   No. 1011 C.D. 2021
                                        :
City of Philadelphia (Workers’          :
Compensation Appeal Board),             :
                         Respondent     :



                                    ORDER


      NOW, May 25, 2022, the Order of the Workers’ Compensation Appeal
Board, dated August 19, 2021, is AFFIRMED.



                                      __________________________________________
                                      RENÉE COHN JUBELIRER, President Judge